IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-14-00305-CR

NICHOLAS TROY BOGERT, II,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the 272nd District Court
                                 Brazos County, Texas
                           Trial Court No. 13-05578-CRF-272


                            MEMORANDUM OPINION


       Appellant, Nicholas Troy Bogert II, appealed his convicted for aggravated

robbery. See TEX. PENAL CODE ANN. § 29.03 (West 2011). On September 23, 2015,

appellant’s counsel filed a motion to dismiss this appeal that was signed by both

appellant and his counsel and indicated an intent to voluntarily dismiss his appeal. See

TEX. R. APP. P. 42.2(a).

       Appellant’s motion to dismiss is granted, and this appeal is hereby dismissed. See

id.
                                              AL SCOGGINS
                                              Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to dismiss granted; appeal dismissed
Opinion delivered and filed October 8, 2015
Do not publish
[CR25]




Bogert v. State                                             Page 2